Exhibit 10.20

LEASE AGREEMENT

1.

Parties.




THIS AGREEMENT, made this 12th day of December, 2013, by and between GMBC-4, LP,
a Pennsylvania limited partnership (hereinafter called “Lessor”), of the one
part, and Nocopi Technologies, Inc., a Maryland corporation (hereinafter called
“Lessee”), of the other part (hereinafter, the “Lease”).




2.

Premises, Use, Term and Minimum Rent.

WITNESSETH THAT:   Lessor does hereby demise and let unto Lessee all that
certain portion of the premises consisting of 6,126 +/- square feet identified
as 480 Shoemaker Road Suite 104, hereinafter referred to as the “Demised
Premises” and further described on the attached Exhibit “A” and being located in
a 49,352 +/- square foot building  (the “Property”), in the Gulph Mills Business
Center (the “Business Center”), in the Township of Upper Merion, in the County
of Montgomery, Commonwealth of Pennsylvania, to be used and occupied as general
office and warehouse space and for the mixing of ink technology and for no other
purpose, for the term of five (5) years and three (3) months (plus the period
between the delivery date, if it falls on a day other than the first day of a
month, and the first day of the next month) (the “Term”) commencing upon January
1, 2014 (the “Commencement Date”), with the minimum rent to be paid in
accordance with the rent schedule herein, payable without deduction or setoff,
 in monthly installments, in advance during the said Term of this Lease, on the
first day of each month, with the first installment of minimum rent and
additional rent to be paid at the time of signing this Lease (the “Rent”).   The
first rental payment to be made during the occupancy of the Demised Premises
shall be adjusted to pro-rate a partial month of occupancy, if any, at the
inception of this Lease.




3.

Rent Schedule.




Base Rent:

Monthly

Annual




January 1-March 31, 2014

Additional Rent Only

N/A

April 1, 2014 - March 31, 2015

$3,675.60

$44,107.20

April 1, 2015 – March 31, 2016

$3,777.70

$45,332.40

April 1, 2016 – March 31, 2017

$3,879.80

$46,557.60

April 1, 2017 – March 31, 2018

$3,981.90

$47,782.80

April 1, 2018 – March 31, 2019

$4,084.00

$49,008.00

 

Additional Rent: Additional Rental payments shall be due in addition to Base
Rent payments and shall commence upon Delivery of Possession and are subject to
adjustment in accordance with paragraph 9 herein.

 

4.

Place of Payment.




All Rent shall be payable without prior notice or demand to Lessor at the
offices of Lessor’s Agent, Gambone Management Co.,  located at 1030 W.
Germantown Pike, East Norriton, Pa. 19403 or at such other place as Lessor may
from time to time designate by notice in writing.  




5.

Agency.




It is hereby expressly agreed and understood that NAI GEIS Realty Group, Inc.
 is acting as agent for the Lessee; and said agent shall not in any event be
held liable to the Lessor or to Lessee for the fulfillment or non-fulfillment of
any of the terms or conditions of this lease, or for any action or proceedings
that may be taken by the Lessor against Lessee, or by Lessee against the Lessor.




6.

Security Deposit.




Lessee does herewith deposit with Lessor the sum of $3,676.00 to be held as
security for the full and faithful performance by Lessee of Lessee’s obligations
under this Lease and for the payment of damages to the Demised Premises (the
“Security Deposit”).  Except for such sum as shall be lawfully applied by Lessor
to satisfy valid claims against Lessee arising from any Defaults (as hereinafter
defined) under this Lease or by reason of damages to the Demised Premises caused
by the actions or neglect of Lessee, or its agents, employees, or invitees
actions or neglect, the Security Deposit shall be returned to Lessee at the
expiration of the Term of this Lease or any renewal or extension thereof without
interest. Should the entire Security Deposit, or any portion thereof, be
appropriated and applied by Lessor for the payment of overdue Rent or other sums
due and payable to Lessor by Lessee hereunder, then Lessee shall, within 5 days
after written demand of Lessor, remit to Lessor a sufficient amount in cash to
restore said security to the original sum deposited.  It is understood that no
part of any Security Deposit is to be considered as the last rental due under
the terms of this Lease.

   

7.

Holdover




This Lease shall terminate and Lessee shall deliver up and surrender possession
of the Demised Premises to Lessor on the last day of the term of this Lease, and
Lessee hereby waives the right to any notice of termination or notice to quit.








1







--------------------------------------------------------------------------------

It is expressly understood by Lessee that Lessee's right to possession of the
Demised Premises under this Lease shall terminate at the expiration or earlier
termination of the Term, and should Lessee continue thereafter to remain in
possession, such tenancy shall construed to be a tenancy from month to month at
one hundred fifty percent (150%) of the monthly minimum Rent then in effect on
such expiration or termination date (other charges).  Lessor shall, should it so
elect, be entitled to the benefits of all provisions of law with respect to
summary recovery of possession from a holdover Lessee.  Lessee shall indemnify
and save harmless Lessor from any claim, damage, expense, cost or loss which
Lessor may incur by reason of any such holding over, including without
limitation, any claim of a succeeding Lessee, or any loss by Lessor with respect
to a lost opportunity to re-let the Demised Premises.




8.

Possession.




(a)

Delivery of Possession.  “Delivery of Possession” within the meaning of this
Lease shall be accomplished by delivery to Lessee of a key to the Demised
Premises after Lessor has substantially completed Lessor’s Work (as defined
hereunder) as set forth in Exhibit “B”, if any.   




(b)

Inability to give Possession.  If Lessor is unable to give Lessee possession of
the Demised Premises, as herein provided, by reason of the holding over of a
previous occupant, or by reason of any cause beyond the control of the Lessor,
the Lessor shall not be in Default, or liable for damages to the Lessee
therefor, and during the period that the Lessor is unable to give possession,
all rights and remedies of both parties hereunder shall be suspended, and if
Lessor is unable for any reason to give possession of the Demised Premises
within 150 days from the date of this Lease and commencement of Lessor’s Work
(as defined hereunder), if any, subject to extensions for delays beyond Lessor’s
control (including but not limited to damage and/or destruction and delays
caused by Lessee) Lessor or Lessee shall have the option, by notice to the other
party, to cancel this Lease and receive return of any prepaid Rents and security
deposit in full and final settlement of any and all claims against Lessor, and
this Lease shall be null and void and of no further force and effect.




9.

Additional Rent.




(a)   Taxes and Insurance.   Lessee shall pay as Additional Rent its
proportionate share of real estate taxes and an administration fee of fifteen
percent (15%) of the sum of said cost, and its proportionate share of the
property and liability insurance, including loss of rent insurance.  Lessee’s
proportionate share of taxes and insurance shall be calculated as a fraction,
the numerator of which is the square footage of the Demised Premises and the
denominator of which is the square footage of the Building, which is
approximately 12.41%.




The cost for taxes and insurance shall be payable monthly by Lessee commencing
with the due date of first rental payment, without deduction or setoff.  Lessor
shall establish the monthly amount due based on previous year’s bills and shall
have the right to bill Lessee for any shortfall at the end of each calendar
year.  Lessor shall credit any overpayment from Lessee against future taxes and
insurance costs to be due.




(b)   Common Area Maintenance.  During the term of this Lease, any renewals,
extensions, or expansions thereof, Lessee shall be responsible for its
proportionate share of the common area maintenance and repairs applicable to the
Demised Premises, including but not limited to the macadam, outside lighting,
snow removal, trash removal (subject to subparagraph (c) below), landscaping,
cleaning of debris and an administration fee of 15%of the sum of said costs
(“CAM”).  Lessee’s proportionate share of CAM shall be calculated as a fraction,
the numerator of which is the square footage of the Demised Premises and the
denominator of which is the square footage of the Building , which is
approximately 12.41%, and shall be paid by the Lessee monthly at the same time
as each installment of minimum rent is payable hereunder.  Lessor will calculate
the expenses at the end of each calendar year, provide Lessee with a breakdown
of expenses, and give a credit for any overpayment or bill for any shortfall in
amount paid by Lessee.  If there is a shortfall in amount paid, Lessee shall pay
the amount of the shortfall within fifteen (15) days after receipt of the bill
from Lessor or Lessor’s agent.   




The cost for CAM shall be payable monthly by Lessee commencing the due date of
first rental payment, without deduction or setoff.  Lessor shall establish the
monthly amount due based on previous year’s bills and shall have the right to
bill Lessee for any shortfall at the end of each calendar year.  Lessor shall
credit any overpayment from Lessee against future CAM costs to be due.




Lessor covenants and agrees to keep and retain books and records supporting the
amount and computation of all Additional Rent under this Lease for at least two
(2) years, and permit Lessee or its financial advisor or accountant to examine,
audit and photocopy such books and records from time to time at Lessee’s expense
(but not more frequently than once in any consecutive twelve month period)
during Lessor’s normal business hours and upon at least thirty (30) days prior
notice.  If, upon any such inspection, a discrepancy of greater than five
percent (5%) is found between the charge assessed against Lessee and the actual
charge that is determined to have been due to Lessor for such period, then
Lessor will promptly reimburse Lessee for all reasonable internal and actual
out-of-pocket costs incurred in conducting such inspection, including but not
limited to the financial advisor’s/accountant’s fees.  If the charge assessed
against Lessee is less than the actual charge then Lessee will promptly
reimburse Lessor for all reasonable internal and actual out-of-pocket costs
incurred in preparing for such inspection, including but not limited to any
outside vendor used to copy the information.




(c)    Refuse.  Lessor shall provide for trash removal service as part of the
CAM.  Lessor shall have the right to exclude trash removal from CAM and instead
provide or designate a separate container or service for collection of Lessee’s
trash, so long as designated service rates are reasonable (in which event Lessee
shall pay for trash collection directly to the vendor).   Lessee, at its
expense, agrees to comply with each present and future law,





2







--------------------------------------------------------------------------------

ordinance and regulation regarding the collection, sorting, separation or
recycling of waste products, garbage, refuse and trash (collectively, "Wastes")
in or about the Demised Premises.  Lessee shall sort and separate Wastes into
such categories as required by law.  Each separately sorted category of Wastes
shall be placed in separate receptacles designated and approved by Lessor.  Such
separate receptacles shall be removed from the Demised Premises in accordance
with a collection schedule prescribed by law or as otherwise prescribed by
Lessor.  Lessor reserves the right to refuse to collect or accept from Lessee
any Wastes that are not separate and sorted as required by law, and to require
Lessee to arrange for such collection at Lessee's expense, utilizing a
contractor satisfactory to Lessor.




In the event Lessee’s trash use is excessive, as determined by Lessor in its
reasonable discretion, Lessor may designate a separate container or service for
collection of Lessee’s trash, and the costs shall be paid by Lessee, so long as
designated service rates are reasonable.   Lessee, at its expense, agrees to
comply with each present and future law, ordinance and regulation regarding the
collection, sorting, separation, disposal and/or recycling of medical waste in
or about the Demised Premises.




(d)   Estimate for Common Area Maintenance, Taxes and Insurance.   Lessor
estimates in good faith and with a reasonable basis to do so, but without any
warranty or guaranty, that the first year’s additional rent for CAM, taxes and
insurance (“Additional Rent”) will be approximately $1,021.00 per month;
$12,252.00 per year based on $2.00 PSF.




(e)   Utilities.    Lessee shall be solely responsible for, agrees to contract
with, and promptly pay all charges for utilities including but not limited to
heat, electricity, gas, water, sewer, telephone, or any other utility or other
service rendered, used or consumed in the Demised Premises by Lessee, and
service inspections made thereof.  Lessee also accepts the responsibility for
the connection and disconnection of these utilities and the maintenance thereof,
in the event maintenance is required as a result of Lessee’s use, misuse, or
abuse.  Lessee agrees to contact all appropriate utility companies to transfer
all metering into Lessee’s name as of the commencement date of this Lease.
 Lessee agrees to be responsible for all costs, including, but not limited to,
service charges related to transferring of utility accounts into Lessee’s name
and the cost of utilities commencing as of the Delivery of Possession of the
Demised Premises.  




Charges for said herein mentioned utility consumption shall emanate either from
the utility company if there is a meter to measure Lessee’s use of any such
utility, or, if not, Lessor shall pay the utility company bills directly and
submit an invoice to Lessee for reimbursement for said utility consumption based
on Lessee’s proportionate share of the Building, which shall be calculated as a
fraction, the numerator of which is the square footage of the Demised Premises
and the denominator of which is the square footage of the Building.  Lessor
shall have no liability to Lessee for disruption of any utility service, and in
no event shall such disruption constitute constructive eviction or entitle
Lessee to an abatement of Rent or other charges.




Lessee shall pay Lessor all such amounts billed by Lessor within 15 days after
receipt by Lessee of copies of bills.




(f)   Damages for Default.   Lessee agrees to pay as Rent, in addition to the
minimum base rental herein reserved, any and all sums which may become due by
reason of the failure of Lessee to comply with all of the covenants of this
Lease and any and all damages, costs and expenses which the Lessor may suffer or
incur by reason of any default of the Lessee or failure on his part to comply
with the covenants of this Lease, and each of them, and also any and all damages
to the Demised Premises caused by any act or neglect of the Lessee.




10.

Affirmative Covenants of Lessee.




Lessee covenants and agrees that it will without demand:




(a)   Payment of Rent.   Pay the Rent and all other charges herein reserved as
Rent at the times and at the place that the same are payable, without fail; and
if Lessor shall at any time or times accept said Rent or Rent charges after the
same shall have become delinquent, such acceptance shall not excuse delay upon
subsequent occasions, or constitute or be construed as a waiver of any of
Lessor’s rights.   Lessee agrees that any charge or payment herein reserved,
included, or agreed to be treated or collected as Rent and/or any other charges,
expenses or costs herein agreed to be paid by Lessee may be proceeded for and
recovered by Lessor by legal process in the same manner as Rent due in and
arrears.




(b)   Cleaning, Repairing, etc.   Keep the Demised Premises clean and free from
all refuse; replace all glass windows, doors, etc. broken during the Lease Term
and extensions thereof ; keep all drain and waste pipes open; keep the Demised
Premises sufficiently heated to prevent freezing of water in pipes and fixtures;
 repair all damage to plumbing and to the Demised Premises in general; keep the
same in good order and repair as upon Lessor’s delivery; reasonable wear and
tear and casualty not caused by Lessee, its agents, employees or invitee’s
actions or neglect excepted.  The Lessee agrees to surrender the Demised
Premises in the same condition in which Lessee has herein agreed to keep the
same during the continuance of this Lease.




(c)   Requirements of Public Authorities.   Comply with any and all requirements
of any of the constituted public authorities, and with the terms of any State or
Federal statute or local ordinance or regulation applicable to Lessee, or its
use of the Demised Premises, or the repair, maintenance, equipping, or design
thereof, and indemnify and save Lessor harmless from penalties, fines, costs or
damages resulting from failure to do so.




(d)   Fire.   Use every reasonable precaution against fire.








3







--------------------------------------------------------------------------------

(e)   Rules and Regulations.   Comply with reasonable rules and regulations, not
inconsistent with this Lease, of Lessor promulgated as hereinafter provided and
the Declaration of Gulph Mills Business Park Condominium dated May 5, 2000, as
may be amended, recorded in Deed Book 5315 Page 2001 at the Montgomery County
Recorder of Deeds.  Lessor shall use its best commercial efforts to enforce the
rules and regulations promulgated under this Lease on a non-discriminatory
basis, and in a manner that is fully consistent with the covenant of quiet
enjoyment.




(f)   Surrender of Possession.   Peacefully deliver up and surrender possession
of the Demised Premises to the Lessor at the expiration or sooner termination of
this Lease, promptly delivering to Lessor at its office all keys for the Demised
Premises.




(g)   Notice of Fire, etc.   Give to Lessor prompt written notice of any
accident, fire or damage occurring on or to the Demised Premises.




(h)  Condition of Pavement.   Be responsible for the condition of the pavement
and curb during the Term of this Lease; shall keep the pavement free from snow
and ice; and shall be and hereby agrees that Lessee is solely liable for any
accidents, due or alleged to be due to their defective condition, or to any
accumulations of snow and ice.




(i)   Agency on Removal.   Agree that if, with the permission in writing of
Lessor, Lessee shall vacate or decide at any time during the Term of this Lease,
or any renewal thereof, to vacate the herein Demised Premises prior to the
expiration of this Lease, or any renewal thereof, Lessee will not cause or allow
any other agent to represent Lessee in any sub-letting or re-letting of the
Demised Premises other than an agent approved by the Lessor and that should
Lessee do so, or attempt to do so, the Lessor may remove any signs that may be
placed on or about the Demised Premises by such other agent without any
liability to Lessor or to said agent, the Lessee assuming all responsibility for
such action.




(j)  Mechanic’s Liens.  Do all things reasonably necessary to prevent the filing
of any mechanic's or other liens against the Demised Premises or any part
thereof or against the Lessor’s property by reason of work, labor, services or
materials supplied or claimed to have been supplied to Lessee, or anyone holding
the Demised Premises, or any part thereof, through or under Lessee.  If any such
lien shall at any time be filed against the Demised Premises or Lessor’s
property, Lessee shall cause the same to be discharged of record, by bonding or
otherwise, within fifteen (15) days after the date of filing of the same.  If
Lessee shall fail to discharge such lien within such period, then, in addition
to any other right or remedy of Lessor resulting from Lessee's said Default,
Lessor may, but shall not be obligated to, discharge the same either by paying
the amount claimed to be due or by procuring the discharge of such lien by
giving security or in such other manner as is, or may be, prescribed by law.
 Lessee shall repay to Lessor, as Additional Rent, on demand, sums disbursed or
deposited by Lessor pursuant to the foregoing, including Lessor's costs,
expenses and reasonable attorneys' fees incurred by Lessor in connection
therewith, plus interest at the rate of fifteen percent (15%) or the highest
rate permitted by law from the date of payments by Lessor until repaid by
Lessee.  Nothing contained herein shall imply any consent or agreement on the
part of Lessor to subject Lessor's estate to liability under any mechanic's or
other lien law.




(k)  Loading.  Perform all loading and unloading of goods only at such times in
the areas and through the entrances as may be designated for such purposes by
Lessor from time to time.  Lessee will not permit any trailers or trucks to
remain parked overnight in any area of the Business Center, whether loaded or
unloaded.




(l)  Parking.  Require Lessee's employees to park their cars only in those
portions of the parking areas or such other places as are designated for that
purpose by Lessor.  Lessee agrees that, from time to time upon written notice
from Lessor, Lessee will within five (5) days furnish Lessor with the State
automobile license numbers assigned to Lessee's cars and the cars of Lessee's
directors, officers, employees, agents, contractors, sub-lessees, licensees and
concessionaires that work at the Demised Premises.  Violation of this clause
after notice shall render Lessee liable to a parking fee at the rate of TEN and
00/100 DOLLARS ($10.00) per day, (which parking fee shall be in addition to and
not in limitation of other remedies) per car, collectible as Additional Rent
hereunder, and Lessor may without liability and at Lessee's sole cost and
expense arrange for the towing of such improperly parked cars.

 

(m)  Attorney’s fees.  Pay all costs, expenses and reasonable attorneys' fees
that may be incurred or paid by Lessor in enforcing the covenants, conditions
and agreements of this Lease, provided Lessor prevails in its action to enforce
the covenants, conditions and agreements of this Lease; provided, however, that
Lessor shall pay all costs, expenses and reasonable attorney’s fees that may be
incurred or paid by Lessee in the event Lessee prevails in any action to enforce
the covenants, conditions and agreements of this Lease.




11.

Negative Covenants of Lessee.




Lessee covenants and agrees that it will do none of the following things without
first obtaining the consent, in writing of Lessor, and without providing Lessor
with reimbursement for any cost and expenses incurred or incidental to Lessee’s
proposed action.




(a)   Use of Premises.   Occupy the Demised Premises in any other manner or for
any other purpose than as above set forth.




Use or suffer or permit the use of the Demised Premises or any part for any
purpose or use in violation of any law or ordinance or any regulation of any
governmental authority, or in any manner that will constitute an unreasonable
annoyance to any occupant of the Business Center, or a nuisance, or that will
injure the reputation of





4







--------------------------------------------------------------------------------

the Business Center or any part thereof, or for any hazardous purpose, or in any
manner that will violate, suspend, void or serve to increase the insurance
premium rate of, or make inoperative, any policy or policies of insurance of any
kind whatsoever at the time carried on any property, buildings or improvements
in the Business Center or any part thereof, including the Demised Premises.  In
the event of a breach of this covenant, in addition to all other remedies of
Lessor hereunder, Lessee agrees to pay to Lessor as Additional Rent any and all
increase or increases of premiums on insurance carried by Lessor on the Demised
Premises or the building of which the same may be a part




(b)   Assignment and Subletting.   Without the prior written consent of the
Lessor which will not be unreasonably withheld, delayed or conditioned, assign,
mortgage or pledge this Lease or under-let or sub-lease the Demised Premises, or
any part thereof, or permit any other person, firm or corporation to occupy the
Demised Premises, or any part thereof; nor shall any assignee or sub-lessee
assign, mortgage or pledge this Lease or such sub-lease, without an additional
written consent by the Lessor, and without such consent no such assignment,
mortgage or pledge shall be valid.  If the Lessee becomes insolvent, or makes an
assignment for the benefit of creditors, or if a petition in bankruptcy is filed
by or against the Lessee or a bill in equity or other proceeding for the
appointment of a receiver for the Lessee is filed, or if the real or personal
property of the Lessee shall be sold or levied upon by any Sheriff, Marshal or
Constable, the same shall be a violation of this covenant.




(c)   Signs.   Place or allow to be placed any stand, booth, sign or showcase
upon the doorsteps, vestibules or outside walls or pavements of said Demised
Premises, or paint, place, erect or cause to be painted, placed or erected any
sign, projection or device on or in any part of the Demised Premises without an
additional written consent by the Lessor, and without such consent no such sign,
projection or device shall be valid.  Lessee shall remove any sign, projection
or device painted, placed or erected, if permission has been granted and restore
the walls, etc., to their former conditions, at or prior to the expiration or
earlier termination of this Lease.   In any case of the breach of this covenant
(in addition to all other remedies given to Lessor in case of the breach of any
conditions or covenants of this Lease), Lessor shall have the privilege of
removing said stand, booth, sign, show case, projection or device, and restoring
said walls, etc., to their former condition, and Lessee, at Lessor’s option,
shall be liable to Lessor for any and all cost and expenses so incurred by
Lessor.   In requesting Lessor’s consent for building and entrance signage,
Lessee shall provide signage specifications and plans for Lessor’s review, in
accordance with Upper Merion Township’s code requirements.  Any signage
permitted to be erected will be at Lessee’s sole cost, subject to Lessor’s
approval and the applicable code and permits issued by Upper Merion Township.




(d)   Alterations and/or Improvements.   Make any alterations, improvements, or
additions to the Demised Premises.  All alterations, improvements, additions or
fixtures, whether installed before or after the execution of this Lease, shall
remain upon the Demised Premises at the expiration or sooner termination of this
Lease, and become the property of the Lessor, unless Lessor shall, prior to the
termination of this Lease, have given written notice to Lessee to remove the
same, in which event Lessee will remove such alterations, improvements and
additions and restore the Demised Premises to the same good order and condition
in which they now are.  Should Lessee fail so to do, Lessor may do so,
collecting, at Lessor’s option, the cost and expense thereof from Lessee as
Additional Rent.




Prior to the commencement of any alterations and/or improvements to the Demised
Premises Lessee agrees to submit to Lessor: (i) any plans and specifications
covering all work which Lessee proposes to do in the Demised Premises; (ii)
mechanics lien waivers signed by Lessee’s contractors, along with the filing
fee; and (iii) certificates of insurance from Lessee’s contractors (naming
Lessor, its agent, and Lessor’s mortgagee as additional named insured) in such
amounts as Lessor may reasonably require.  Such plans and specifications shall
be prepared in such detail as Lessor may require, and Lessee agrees not to
commence any work until Lessor has approved such plans and specifications and
Lessee's contractors in writing.  Lessor's review and approval of Lessee's plans
and specifications are for compliance with Lessor's criteria only, and this
approval does not relieve Lessee of responsibility for compliance with the
Lease, field verification of dimensions and existing conditions, coordination
with other trades, job conditions and compliance with all governing codes and
regulations applicable to Lessee's work.  No responsibility for proper
engineering, safety, design of facilities or compliance with all applicable
governing codes and regulations is implied or inferred on the part of Lessor by
any such approval.

  

Additionally, Lessee shall engage Lessor’s sprinkler contractor, at Lessee’s
cost, to perform any change to the existing sprinkler system or heads in the
Demised Premises, if applicable.




(e)   Machinery.   Not suffer, allow, or permit any vibration, noise, light,
noxious odor, or other effect to emanate from the Demised Premises, or from any
machine or other installation therein that, in Lessor’s reasonable opinion, is
harmful to the building or disturbing to other tenants occupying other parts
thereof.  Upon notice by Lessor to Lessee that any of the aforesaid is
occurring, Lessee agrees to forthwith remove or control the same.




(f)   Weights.   Place any weights in any portion of the Demised Premises beyond
the safe carrying capacity of the structure.




(g)   Fire Insurance.   Do or suffer to be done, any act, matter or thing
objectionable to the fire insurance companies whereby the fire insurance or any
other insurance now in force or hereafter to be placed on the Demised Premises,
or any part thereof, or on the building of which the Demised Premises may be a
part, shall become void or suspended, or whereby the same shall be rated as a
more hazardous risk than at the date of the execution of this Lease, or employ
any person or persons objectionable to the fire insurance companies or carry or
have any benzine or explosive matter of any kind in and about the Demised
Premises.  In case of a breach of this covenant (in addition to all other
remedies given to Lessor in case of the breach of any conditions or covenants of





5







--------------------------------------------------------------------------------

this Lease) Lessee agrees to pay Lessor as Additional Rent any and all increase
or increases of premiums on insurance carried by Lessor on the Demised Premises,
or any part thereof, or on the building of which the Demised Premises may be a
part, caused in any way by the occupancy of Lessee.




(h)   Removal of Goods.   Remove, attempt to remove or manifest an intention to
remove Lessee’s goods or property from or out of the Demised Premises otherwise
than in the ordinary and usual course of business, without having first paid and
satisfied Lessor for all Rent which may become due during the entire Term of
this Lease.




(i)   Vacate Premises.   Vacate, abandon or desert said Demised Premises during
the term of this lease, or permit the same to be empty and unoccupied.




(j)  Obstructions.   Use the sidewalks, parking lot and/or walkways for the
display, storage, placement, and/or sale of any merchandise, equipment, or
devices.




(k)  Advertising.  Use any objectionable advertising medium within the Business
Center or in or about the Demised Premises, including, without limiting the
generality of the foregoing, flashing lights, search lights, handbills,
loudspeakers, phonographs, public address systems, sound amplifiers, radios or
televisions which are visible or can be heard or experienced outside the Demised
Premises.  




Solicit business for itself or permit its licensees or concessionaires to
solicit business, distribute handbills, engage in public sales demonstrations,
itinerant vending or other activity, whether similar or dissimilar to any of the
foregoing, in the parking areas, common areas or other common facilities.




Advertise or conduct an auction, fire, bankruptcy and/or going-out-of-business
sale in the Demised Premises or any portion thereof.




(l)  Awnings.  Attach any awning, antenna or other projection to the roof or the
outside walls of the Demised Premises or the building of which the same are a
part.




12.

Lessor’s Rights.




Lessee covenants and agrees that Lessor shall have the right to do the following
things and matters in and about the Demised Premises:




(a)   Inspection of Premises.   At all reasonable times, with reasonable prior
notice to Lessee and without disturbing Lessee’s tenancy, personally or their
duly authorized agents to go upon and inspect the Demised Premises and every
part thereof, and/or at Lessor’s option to make repairs, alterations and
additions to the Demised Premises or the building of which the Demised Premises
is a part.




(b)  Rules and Regulations.  At any time or times and from time to time make
such reasonable rules and regulations that do not adversely affect Lessee’s
tenancy as may be necessary or desirable, in Lessor’s opinion, for the safety,
care, and cleanliness of the Demised Premises and/or of the building of which
the Demised Premises is a part and of real and personal property contained
therein and for the preservation of good order.  Such rules and regulations
shall, when communicated in writing to Lessee, form a part of this Lease.




(c)   Sale or Rent Sign/Prospective Purchasers or Tenants.   To display a “For
Sale” sign at any time, and also, after notice from either party of intention to
terminate this Lease, or at anytime within six months prior to the expiration of
this Lease, a “For Rent” sign; or both “For Rent” and “For Sale” signs; and all
of said signs shall be placed upon such part of the Demised Premises as Lessor
may elect and may contain such matter as Lessor shall require.  Persons
authorized by Lessor may inspect the Demised Premises at reasonable hours during
the said periods.




(d)   Discontinue Facilities and Service.   Lessor may discontinue at any time,
any or all facilities furnished and services rendered by Lessor not expressly
covenanted for herein, or that are necessary or appropriate for Lessee’s quiet
enjoyment of the Premises and Adjacent Area; or required to be furnished or
rendered by law; it being understood that they constitute no part of the
consideration for this Lease.




13.

Responsibility of Lessee.




(a)

Lessee agrees to relieve and hereby relieves the Lessor from all liability by
reason of any injury or damage to any person or property in the Demised
Premises, whether belonging to the Lessee or any other person caused by any
fire, breakage, or leakage in any part or portion of the building of which the
Demised Premises is a part or from water, rain or snow that may leak into, issue
or flow from any part of the said Demised Premises, or of the building of which
the Demised Premises is a part, from the drains, pipes, or plumbing work of the
same, or from any place or quarter, unless such breakage, leakage, injury or
damage be caused by or result from the negligence or intentional acts of Lessor.




(b)

Lessee also agrees to relieve and hereby relieves the Lessor from all liability
by reason of any damage or injury to any property or to Lessee or Lessee’s
guests, servants or employees which may arise from or be due to the use, misuse
or abuse of all or any of the elevators, hatches, openings, stairways, hallways
of any kind whatsoever which may exist or hereafter be erected or constructed on
the said Demised Premises or the sidewalks surrounding the building of which may
arise from defective construction, failure of water supply, light, power,
electric wiring, plumbing or machinery, wind, lightning, storm or any other
cause whatsoever on the said Demised





6







--------------------------------------------------------------------------------

Premises or the building of which the Demised Premises is a part, unless such
damage, injury, use, misuse or abuse be caused by or result from the negligence
or intentional acts of the Lessor.




14.

Responsibility of Lessor.




(a)   Total Destruction of Premises.   In the event the Demised Premises are
totally destroyed or so damaged by fire or other casualty that, in the opinion
of a licensed architect retained by Lessor, the same cannot be repaired and
restored within 180 days from the date of such damage or destruction (subject to
extensions for delays beyond Lessor’s control) Lessee or Lessor shall have the
option to terminate this Lease and the Rent shall abate for the balance of the
Term.




(b)   Partial Destruction of the Premises.   If the damage be only partial and
such that the Demised Premises can be restored, in the opinion of a licensed
architect retained by Lessor, to approximately their former condition within 180
days from the date of such damage or destruction (subject to extensions for
delays beyond Lessor’s control) Lessor may, at Lessor’s option, restore the same
with reasonable promptness, reserving the right to enter upon the Demised
Premises for that purpose.   Lessor also reserves the right to enter upon the
Demised Premises whenever necessary to repair damage caused by fire or other
casualty to the building of which the Demised Premises is a part, even though
the effect of such entry be to render the Demised Premises or a part thereof
untenable.   In either event the rent shall be apportioned and suspended during
the time Lessor is in possession, taking into account the proportion of the
Demised Premises rendered untenable and the duration of Lessor’s possession.  If
a dispute arises as to the amount of rent due under this clause, Lessee agrees
to pay the full amount claimed by Lessor, but Lessee shall have the right to
proceed by law to recover the excess payment, if any.




(c)   Repairs by Lessor.   Lessor shall make such election to repair the Demised
Premises or terminate this Lease by giving notice thereof to Lessee at the
Demised Premises within thirty days from the date the Demised Premises have been
destroyed or damaged by fire or other casualty.  




(d)   Damage for Interruption of Use.   Except to the extent hereinbefore
provided, Lessor shall not be liable for any damage, compensation, or claim by
reason of the necessity of repairing any portion of the building, the
interruption in the use of the Demised Premises, any inconvenience or annoyance
arising as a result of such repairs or interruption, or the termination of this
lease by reason of damage or destruction of the Demised Premises.




(e)   Representation of Condition of Premises.   Except as otherwise provided in
this Lease, (a) Lessor has let the Demised Premises in their present “As Is”
condition and without any representations, other than those specifically
endorsed hereon by Lessor, through its officers, employees, servants and/or
agents, and (b) Lessor is under no duty to make repairs, alterations, or
decorations at the inception of this Lease or at any time thereafter unless such
duty of Lessor shall be set forth in writing endorsed hereon.




(f)    Zoning.   It is understood and agreed that the Lessor hereof does not
warrant or undertake that the Lessee shall be able to obtain a permit under any
Zoning Ordinance or Regulation for such use as Lessee intends to make of the
said Demised Premises, and nothing in this Lease contained shall obligate the
Lessor to assist Lessee under any Zoning Ordinance or Regulation, this Lease
shall not terminate without Lessor’s consent, and the Lessee shall use the
Demised Premises only in a manner permitted under such Zoning Ordinance or
Regulation.




15.

Miscellaneous Agreements and Conditions.




(a)   Effect of Repairs on Rental.   No contract entered into or that may be
subsequently entered into by Lessor with Lessee, relative to any alterations,
additions, improvements or repairs, nor the failure of Lessor to make such
alterations, additions, improvements or repairs as required by any such
contract, nor the making by Lessor or its agents or contractors of such
alterations, additions, improvements or repairs shall in any way affect the
payment of the Rent or said other charges at the time specified in the Lease,
except as otherwise provided in this Lease or to the extent and in the manner
hereinbefore provided.




(b)   Waiver of Custom.   It is hereby covenanted and agreed, any law, usage or
custom to the contrary notwithstanding, that Lessor shall have the right at all
times to enforce the covenants and provisions of  this Lease in strict
accordance with the terms hereof, notwithstanding any conduct or custom on the
part of the Lessor in refraining from so doing at any time or times; and,
further, that the failure of Lessor at any time or times to enforce its rights
under said covenants and provisions strictly in accordance with the same shall
not be construed as having created a custom in any way or manner contrary to the
specific terms, provisions and covenants of this Lease or as having in any way
or manner modified the same.




(c)   Conduct of Lessee.   This Lease is granted upon the express condition that
Lessee and/or the occupants of the Demised Premises shall not conduct themselves
in a manner which is improper or objectionable, and if at any time during the
Term of this Lease or any extension or continuation thereof Lessee or any
occupier of the said Demised Premises shall have conducted himself in a manner
which is improper or objectionable, Lessee shall be taken to have broken the
covenants and conditions of this Lease, and Lessor will be entitled to all of
the rights and remedies granted and reserved herein, for the Lessee’s failure to
observe all of the covenants and conditions of this Lease.




(d)   Failure of Lessee to Repair.   In the event of the failure of Lessee
promptly to perform the covenants of section 10(b) hereof, Lessor may go upon
the Demised Premises and perform such covenants, the cost thereof, at the sole
option of Lessor, to be charged to Lessee as additional and delinquent Rent.





7







--------------------------------------------------------------------------------




(e)   Waiver of Subrogation.   Lessor and Lessee hereby agree that all insurance
policies which each of them shall carry to insure the Demised Premises and the
contents therein against casualty loss shall contain waivers of the right of
subrogation against Lessor and Lessee herein, their heirs, administrators,
successors, and assigns.




(f)   

Consent.   With respect to any provision of this Lease which provides that
Lessor shall not unreasonably withhold or unreasonably delay any consent or
approval, Lessee shall not be entitled to make any claim for, and Lessee hereby
expressly waives, any claim for damages, it being expressly understood and
agreed that Lessee’s sole remedy therefor shall be an action for specific
performance.




(g)  Recordation.  This Lease, or a memorandum thereof, shall not be recorded in
any office of public record.




16.

Remedies of Lessor.




If the Lessee




(a)

Does not pay in full when due any and all installments of Rent and/or any other
charge or payment herein reserved, included, or agreed to be treated or
collected as Rent and/or any other charge, expense, or cost herein agreed to be
paid by the Lessee; or




(b)

Violates or fails to perform or otherwise breaks any covenant or agreement
herein contained; or




(c)

Vacates the Demised Premises or removes or attempts to remove or manifests an
intention to remove any goods or property therefrom otherwise than in the
ordinary and usual course of business without having first paid and satisfied
the Lessor in full for all Rent and other charges then due or that may
thereafter become due until the expiration of the then current Term, above
mentioned; or




(d)

Becomes insolvent, or makes an assignment for the benefit of creditors, or if a
petition in bankruptcy is filed by or against Lessee or a complaint in equity or
other proceedings for the appointment of a receiver for Lessee is filed, or if
proceedings for reorganization or for composition with creditors under any State
or Federal law be instituted by or against Lessee, or if the real or personal
property of Lessee shall be levied upon or be sold, or if for any other reason
Lessor shall, in good faith, believe that Lessee’s ability to comply with the
covenants of this Lease, including the prompt payment of Rent hereunder, is or
may become impaired; or




(e)

If Lessee fails more than twice within any twelve (12) month period to observe
or perform any covenant condition, or agreement of this Lease (including without
limitation the payment of Rent), regardless of whether such default shall be
cured by Lessee, the third default shall at the election of Lessor, in its sole
and absolute discretion, be deemed a non-curable event of Default.




(f)

The death of Lessee or any guarantor of Lessee’s obligations; or the
commencement of steps or proceedings toward the dissolution, winding up, or
other termination of the existence of Lessee or of any guarantor of Lessee’s
obligations.




(Sections 16(a) through 16(f) being collectively referred to herein as a
“Default”) thereupon:




(1)  The whole balance of Rent and other charges, payments, costs, and expenses
herein agreed to be paid by Lessee, or any part thereof, and also all costs and
officer’s commissions including watchmen’s wages shall be taken to be due and
payable and in arrears as if by the terms and provisions of this Lease said
balance of Rent and other charges, payment, taxes, costs and expenses were on
that date, payable in advance.   Further, if this Lease or any part thereof is
assigned, or if the Demised Premises, or any part thereof is sub-let, Lessee
hereby irrevocably constitutes and appoints Lessor as Lessee’s agent to collect
the rents due from such assignee or sub-lessee and apply the same to the Rent
due hereunder without in any way affecting Lessee’s obligation to pay any unpaid
balance of Rent due hereunder; or




(2)   At the option of Lessor, this Lease and the terms hereby created shall
terminate and become absolutely void without any right on the part of Lessee to
reinstate this Lease by payment of any sum due or by other performance of any
condition, term, or covenant broken; whereupon, Lessor shall be entitled to
recover damages for such breach in an amount equal to the amount of Rent
reserved for the balance of the Term of this Lease, less the fair rental value
of the said Demised Premises for the remainder of the Lease Term.




17.

Further Remedies of Lessor.




In the event of any Default as above set forth in Section 16, Lessor, or its
agents, at Lessor’s option:




(a)

May let said Demised Premises or any part or parts thereof to such person or
persons as may, in Lessor’s discretion be best; and Lessee shall be liable for
any loss of Rent for the balance of the then current term.  Any such re-entry or
re-letting by Lessor under the terms hereof shall be without prejudice to
Lessor’s claim for actual damages, and shall under no circumstances, release
Lessee from liability for such damages arising out of the breach of any of the
covenants, terms, and conditions of this Lease.




(b)

May have and exercise any and all other rights and/or remedies, granted or
allowed landlords by any existing or future Statute, Act of Assembly, or other
law of the state in cases where a landlord seeks to enforce





8







--------------------------------------------------------------------------------

rights arising under a lease agreement against a tenant who has defaulted or
otherwise breached the terms of such lease agreement; subject, however, to all
the rights granted or created by any such Statute, Act of Assembly, or other law
of this state existing for the protection and benefit of tenants; and




(c)

May have and exercise any and all other rights and remedies contained in this
Lease, including  the rights and remedies provided by Section 18 and 19 hereof.




18.

Intentionally Omitted.




19.

Confession of Judgment for Possession of Real Property.




LESSEE COVENANTS AND AGREES THAT IF THIS LEASE SHALL BE TERMINATED (EITHER
BECAUSE OF CONDITION BROKEN DURING THE TERM OF THIS LEASE OR ANY RENEWAL OR
EXTENSION THEREOF AND/OR WHEN THE TERM HEREBY CREATED OR ANY EXTENSION THEREOF
SHALL HAVE EXPIRED) THEN, AND IN THAT EVENT, LESSOR MAY CAUSE A JUDGMENT IN
EJECTMENT TO BE ENTERED AGAINST LESSEE FOR POSSESSION OF THE DEMISED PREMISES,
AND FOR THAT PURPOSE LESSEE HEREBY AUTHORIZES AND EMPOWERS ANY PROTHONOTARY,
CLERK OF COURT OR ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR LESSEE AND
CONFESS JUDGMENT AGAINST LESSEE IN EJECTMENT FOR POSSESSION OF THE HEREIN
DEMISED PREMISES, AND AGREES THAT LESSOR MAY COMMENCE AN ACTION PURSUANT TO
PENNSYLVANIA RULES OF CIVIL PROCEDURE NO. 2970 ET. SEQ. FOR THE ENTRY OF AN
ORDER IN EJECTMENT FOR THE POSSESSION OF REAL PROPERTY, AND LESSEE FURTHER
AGREES THAT A WRIT OF POSSESSION PURSUANT THERETO MAY ISSUE FORTHWITH, FOR WHICH
AUTHORIZATION TO CONFESS JUDGMENT AND FOR THE ISSUANCE OF A WRIT OR WRITS OF
POSSESSION PURSUANT THERETO, THIS LEASE, OR A TRUE AND CORRECT COPY THEREOF,
SHALL BE SUFFICIENT WARRANT.   LESSEE FURTHER COVENANTS AND AGREES, THAT IF FOR
ANY REASON WHATSOEVER, AFTER SAID ACTION SHALL HAVE COMMENCED THE ACTION SHALL
BE TERMINATED AND THE POSSESSION OF THE DEMISED PREMISES SHALL REMAIN IN OR BE
RESTORED TO LESSEE, LESSOR SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR
DEFAULTS, OR UPON THE TERMINATION OF THIS LEASE AS ABOVE SET FORTH TO COMMENCE
SUCCESSIVE ACTIONS FOR POSSESSION OF THE PREMISES LEASED HEREUNDER.




20.

Affidavit of Default.




In any procedure or action to enter judgment by Confession in Ejectment for
possession of real property pursuant to Section 19 hereof, if Lessor shall first
caused to be filed in such action an affidavit or averment of the facts
constituting the default or occurrence of the condition precedent, or event, the
happening of which default, occurrence, or event authorizes and empowers Lessor
to cause the entry of judgment by confession , such affidavit or averment shall
be conclusive evidence of such facts, defaults, occurrences, conditions
precedent, or events; and if a true copy of this Lease (and the truth of which
such affidavit or averment shall be sufficient evidence) be filed in such
procedure or action, it shall not be necessary to file the original as a Warrant
of Attorney, any rule of court, custom, or practice to the contrary
notwithstanding.




21.

Waivers by Lessee of Errors, Right of Appeal, Stay, Exemption, Inquisition.




Lessee hereby releases to Lessor and to any and all attorneys who may appear for
Lessee all errors in any procedure or action to enter Judgment by Confession by
virtue of the warrants of attorney contained in this Lease and all liability
therefor.  Lessee further authorizes the Prothonotary or any Clerk of Court of
Record to issue a Writ of Execution or other process, and further agrees that
real estate may be sold on a Writ of Execution or other process.  If proceedings
shall be commenced to recover possession of the Demised Premises either at the
end of the Term or sooner termination of this Lease or for non-payment of Rent
or for any other reason, Lessee specifically waives the right to the three (3)
months’ notice to quite and/or the fifteen (15) or thirty (30) days’ notice to
quit required by the Act of April 6, 1951, P.L. 69, as amended, and agrees that
five (5) days notice shall be sufficient.




22.

Intentionally Omitted.




23.

Remedies Cumulative.




All of the remedies herein before given to Lessor and all rights and remedies
given to it by law and equity shall be cumulative and concurrent.   No
termination of this Lease or the taking or recovering possession of the Demised
Premises shall deprive Lessor of any of its remedies or actions against the
Lessee for Rent due at the time or which, under the terms hereof would in the
future become due as if there had been no termination, nor shall the bringing of
any action for Rent or breach or covenant, or the resort to any other remedy
herein provided for the recovery of Rent be construed as a waiver of the right
to obtain possession of the Demised Premises.




24.

Condemnation.




In the event that the Demised Premises, or any part thereof, is taken or
condemned for a public or quasi-public use, this Lease shall, as to the part so
taken, terminate as of the date title shall vest in the condemnor, and Rent
shall abate in proportion to the square feet of leased space taken or condemned
or shall cease if the entire premises be so taken.  In either event the Lessee
waives all claims against the Lessor by reason of the complete or partial taking
of the Demised Premises.








9







--------------------------------------------------------------------------------



25.

Permits and Licenses.




Lessee shall be responsible for obtaining all permits and licenses that may be
required by applicable law for conduct of Lessee’s business at the Demised
Premises and Lessee shall be responsible for the permits and licenses fees
related thereto.  This includes any permits and licenses which may be required
for the installation of signs.




26.

Insurance and Waiver of Subrogation.




(a)

Lessee's Insurance and Types.   At all times during the Term of this Lease,
Lessee shall pay all premiums for and maintain in effect with a responsible
company or companies licensed in the Commonwealth of Pennsylvania, acceptable to
Lessor, policies of insurance in a form acceptable to Lessor for the benefit of
Lessor, Lessor's agent, mortgagee and Lessee, as their interests may appear, as
follows, and such other types of insurance, including business interruption
insurance, and such additional amounts of insurance as, in Lessor's judgment,
are necessitated by good business practice:




(1)

Insurance covering Lessee's trade fixtures, furnishings, equipment, betterments
and leasehold improvements (whether included in Lessee's Work or existing at the
time Lessee took possession), inventory and other installations of Lessee, in an
amount not less than one hundred percent (100%) of their full replacement cost
from time to time during the Term, providing "all-risk” protection against
perils, without limitation, included within the standard state form of fire and
broad form extended coverage insurance policy, together with insurance against
sprinkler damage, vandalism and malicious mischief as included under standard
insurance industry practices within the classification "Fire Extended Coverage,
Vandalism and Malicious Mischief, and Sprinkler Leakage."  For the purpose of
this Section 26, leasehold improvements shall include all improvements to the
Demised Premises excepting the roof, floor slab and exterior walls.




(2)

Plate glass insurance covering the plate glass in the Demised Premises.




(3)

Broad form comprehensive public liability insurance in companies acceptable to
Lessor, and naming as additional named insured Lessor and Lessor's Managing
Agent, with minimum limits of $1,000,000.00 on account of bodily injuries to or
death of one person as a result of one occurrence, and not less than
$2,000,000.00 on account of bodily injuries to or death of one or more persons
as a result of one occurrence, and which the property damage limit shall not be
less than $ 300,000.00.   In addition, Lessor requires an excess liability or
umbrella policy in an amount not less than $1,000,000.00 with a self-insured
retention not greater than $10,000.   Lessor shall have the right from time to
time, on not less than thirty (30) days' notice, to require Lessee to reasonably
increase the amount and/or type of coverage required to be maintained under this
Lease.  If the nature of Lessee's operation is such as to place any or all of
its employees under the coverage of local Worker's Compensation or similar
statutes, Lessee shall also keep in force, at its own expense, Worker's
Compensation or similar insurance affording statutory coverage and containing
statutory limits.




(b)  

Certificates of Insurance.   Lessee will furnish to Lessor, at the time Lessee
receives possession of the Demised Premises, copies of policies or certificates
of insurance evidencing coverages required by this Lease.  All policies required
hereunder shall contain an endorsement providing that the insurer will not
cancel or materially change the coverage of said policy or policies without
first giving thirty (30) days' prior written notice thereof to Lessor and shall
name Lessor and Gambone Management Co. as Additional Insureds.  




(c)  

Casualty.  In the event the Demised Premises or its contents are damaged or
destroyed by fire or other insured casualty, (i) Lessor, to the extent of the
coverage of Lessor's policies of insurance, hereby waives its rights, if any,
against Lessee with respect to such damage or destruction, even if such fire or
other casualty shall have been caused, in whole or in part, by the negligence of
Lessee, its agents, servants or employees, and (ii) Lessee, to the extent of the
coverage of Lessee's policies of insurance, hereby waives its rights, if any,
against Lessor with respect to such damage or destruction, even if such fire or
other casualty shall have been caused, in whole or in part, by the negligence of
Lessor, its agents, servants, or employees; provided, however, such waivers of
subrogation shall be effective only with respect to loss or damage occurring
during such time as Lessor's or Lessee's policies of insurance (as the case may
be) shall contain a clause or endorsement providing in substance that the
aforesaid waiver of subrogation shall not prejudice the type and amount of
coverage under such policies or the right to Lessor or Lessee (as the case may
be) to recover thereunder.  If, at any time, Lessor's or Lessee's insurance
carrier refuses to write insurance which contains a consent to the foregoing
waiver of subrogation, Lessor or Lessee, as the case may be, shall notify the
other party thereof in writing and upon the giving of such notice, the
provisions of this Section shall be null and void as to any casualty which
occurs after such notice.  If Lessor's or Lessee's insurance carrier shall make
a charge for the incorporation of the aforesaid waiver of subrogation in its
policies, then the party requesting the waiver shall promptly pay such charge to
the other party, upon demand.  In the event the party requesting the waiver
fails to pay such charge upon demand, the other party shall be released of its
obligations to supply such waiver.




(d)

Blanket Insurance Policies.   Any insurance required of Lessee under this Lease
may be furnished by Lessee under a blanket policy carried by it.  Such blanket
policy shall contain an endorsement that names Lessor, Lessor's agent, mortgagee
and Lessee as additional named insureds; references the premises; and guarantees
a minimum limit available for the premises equal to the insurance amounts
required in this Lease.








10







--------------------------------------------------------------------------------



(e)

Subrogation.  Each policy evidencing the insurance to be carried by Lessee under
this Lease shall contain a clause that such policy and coverage evidenced
thereby shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Lessor may carry.




(f)

Compliance with Insurance and Governmental Requirements.  Subject only to
Lessor’s express obligations set forth herein, Lessee agrees at its own expense
to comply with (and to make all alterations, improvements and changes required,
with respect to the Demised Premises, by) all Governmental Requirements
(including without limitation the Americans with Disabilities Act and comparable
legal requirements), as well as the recommendations and requirements, with
respect to the Demised Premises, or its use or occupancy, of the insurance
underwriters or insurance rating bureau or any similar public or private body
and any governmental authority having jurisdiction with respect to the use or
occupancy of the building of which the Demised Premises is a part, including,
but not limited to, installation of fire extinguishers or automatic detection
and/or suppression systems, any changes, modifications or alterations in the
detection and/or suppression systems or additional detectors and/or sprinkler
heads or the location of partitions, trade fixtures, or other contents of the
Demised Premises.

 

(g)

Effect on Lessor’s Insurance.   Lessee shall not do or suffer to be done, or
keep or suffer to be kept, anything in, upon or about the Demised Premises which
will contravene Lessor’s policies insuring against loss or damage by fire or
other hazards, or which will prevent Lessor from procuring such policies in
companies acceptable to Lessor at regular rates or which will in any way cause
an increase in the insurance rates for any portion of Lessor’s property.




(h)

Rent Insurance.  Lessor, should it so elect in its sole discretion, may procure
Rent Insurance with respect to the Demised Premises, if available at a cost
which Lessor in its sole judgment deems reasonable, against loss of rents for
reasons set forth in this Lease, in an aggregate amount equal to not more than
twenty-four (24) times the sum of (i) the monthly requirement of Minimum Rent of
such Lessee, plus (ii) the average monthly amount estimated from time to time by
Lessor to be payable by such Lessee as Additional Rent herein.




27.

Late Fees.




Lessee agrees to pay immediately to Lessor a late charge of ten (10%) percent of
the monthly rental for Rent and Additional Rent not received by the 5th day of
the month.  All rents are due on the first of each month.  A charge of $50.00 is
applicable for any checks returned from the bank, for whatever reason.  




28.

Relocation.




Lessor reserves the right, anytime during the Term of this Lease or any renewal
period thereof, to relocate Lessee to another area of the Business Center,
provided that:  (a) Lessor provides space and continuing access by third parties
including shipping companies substantially similar to Lessee’s then existing
premises, and b)  Lessor reimburses Lessee for all costs of Lessee related to
such relocation within the Business Center.   




29.

Use of Common Areas.




Lessee shall have the nonexclusive use, in common with Lessor, other tenants,
their guests and invitees, of the parking areas, driveways, and other facilities
designed and intended as “Common Area” as may exist or as may be installed by
Lessor during the term of this Lease, any extensions or renewals thereof.
 Lessee shall have the free and unhampered right of ingress and egress, in
common with others, over these facilities.   If the Lessee’s use of common area
is abnormal, or if the Lessee misuses said Common Area, then the cost to correct
will be borne solely by the Lessee.




30.

Condition of Premises at Lease Inception.




Except as provided herein to contrary, Lessor shall make renovations in
accordance with Exhibit “B” (“Lessor’s Work”).




31.

Maintenance and Repairs.







Lessee shall be responsible for all maintenance and repairs except that Lessor
shall be responsible for roof and structural repairs to the building of which
the Demised Premises is a part, provided Lessee or its employees or agents have
not caused damage to the roof or structure.  Lessee is not permitted to place
anything on the roof of the Demised Premises or to make any holes in the roof
without first obtaining written permission from Lessor.   In the event any holes
are required to be cut in the roof, Lessor, at Lessee's expense, will engage
Lessor's roofing contractor approved by Lessor's bonding company to flash and
patch such holes so as to maintain the validity of Lessor's roof bond and
responsibility thereunder.




Lessee, Lessee’s agents, employees and representatives, shall endeavor to
maintain the Demised Premises and the property of which the Demised Premises is
a part, in a clean and trash free manner.  Further, the Demised Premises shall
not be littered with discarded parts, goods, or abandoned property of the
Lessee.   Outside storage is prohibited unless written approval of Lessor is
obtained.  In addition to any other right or remedy of Lessor resulting from
Lessee's violation of this provision regarding outside storage, Lessee shall pay
to Lessor an amount equal to $100.00 per day for such violation.  








11







--------------------------------------------------------------------------------



32.

Accessibility.




Lessee agrees that he and all occupants of the Demised Premises shall not add,
remove, alter, or change any locks or locking devices unless Lessor is notified
and supplied with necessary key.  Any damage resulting from inaccessibility
shall be the responsibility of the Lessee.   Lessor, Lessor’s agent and Lessee
shall be the only parties with keys to the Demised Premises.




33.

Emission of Fumes and Chemicals.




Lessee agrees that no noxious fumes or hazardous wastes or chemicals will be
emitted from the Demised Premises in the daily conduct of the Lessee’s business.




34.

Heating and Air Conditioning Maintenance.




Lessee agrees that Lessor will (at Lessee’s cost) employ the services of a
heating and air conditioning contractor in order to service the heating and air
conditioning unit at least two times per year.   Lessee shall be responsible for
the cost of the service contract, as well as, all maintenance and repairs of
said units, including replacement.  




35.

Hazardous Substances.




Lessee hereby covenants and agrees that Lessee shall:




(a)

Give written notice to the Lessor of any activity or operation to be conducted
by the Lessee, its subtenants, licensees or concessionaires at the Demised
Premises which involves the use, handling, generation, treatment, storage or
disposal of any hazardous substance or waste.  Such written notice shall be
delivered to the Lessor at least thirty (30) days prior to the initiation of any
such activity or operation and shall contain at least the following:




(i)  a description of such activity or operation




(ii)  a detailed description of how and where such hazardous substances or
wastes will be used, handled, generated, treated, stored, disposed, or otherwise
managed;




(ii)  a good-faith estimate of the maximum quantity of such hazardous substances
or wastes that will be present at any one time on the Demised Premises during
any calendar month; and,




(iv)  a copy of any permits or licenses obtained by  governing the activity or
operation.




(b)

Comply with all present and future federal, state and local laws, codes,
ordinances, regulations and permit and licenses conditions governing the
discharge, emission or disposal of any pollutant in, to or from the Demised
Premises, other premises or the environment and prescribing methods for storing,
handling or otherwise managing hazardous substances and wastes including, but
not limited to, the then-current versions of the following statutes, their state
analogs, and the regulations implementing them:  The Resource Conservation and
Recovery Act (42 U.S.C. 6901 et seq.); the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C.  9601 et seq.); the Clean Water Act
(33 U.S.C. 1251 et seq.); the Clean Air Act (42 U.S.C.  7401 et seq.); and the
Toxic Substances Control Act (15 U.S.C. 2601 et seq.).




Lessee shall obtain all permits, licenses and approvals required under federal,
state and local laws, codes, ordinances and regulations.  Lessee shall give
prompt written notice to the Lessor of any violation of any such law, code,
ordinance or regulation by the Lessee, its subtenants, licensees or
concessionaires, whether or not a citation or other notice of violation has been
issued by a governmental authority, and shall take all steps necessary to remedy
such violation.




(c)

Lessee, upon expiration or termination of this Lease, shall render to Lessor the
Demised Premises in clean condition and free from the presence and contamination
of any hazardous substances or wastes other than any of the same which were
present at the commencement of this Lease.  Prior to the expiration, Lessor
reserves the right to have an inspection ordered to determine compliance with
applicable environmental rules and regulations and the existence or any
hazardous substance or hazardous waste.  All costs for said testing and
inspections, if required by Lessor, shall be at the sole cost and expense of
Lessee.  In the event it is determined that any hazardous substance or hazardous
waste have been introduced to the Demised Premises by Lessee, it’s agents,
employees or invitees, then Lessee agrees to be responsible and pay for all cost
associated with clean-up or removal of said hazardous waste or  substance.  In
the event that said clean-up or removal cannot be accomplished by the end of the
Term of  the Lease, then the Term shall be automatically extended for such
period as it takes to remove or clean up the items found.  During this extended
term, all terms and conditions of the Lease shall be increased by the sum of ten
(10%) percent over the rental in effect immediately prior to the end of the then
current Term.  After removal or clean-up of the items in question, a final
report shall be prepared demonstrating that the Demised Premises complies with
all applicable environmental rules, regulations and agencies.  Said inspection,
if required, shall be paid for by Lessee.




(d)

To the extent permissible by law, Lessee shall accept full responsibility for
and protect, defend, indemnify and save harmless Lessor, its officers, agents
and employees from and against any and all claims, actions, suits, losses,
damages, liability and expenses of any character including, but not limited to,
costs of investigation, remediation, consequential damages, including loss of
rent with respect to the Demised Premises or





12







--------------------------------------------------------------------------------

with respect to any other portion of the (Lessor’s) premises, fines or
penalties, and reasonable legal fees in connection with (but not limited to):
 loss of life, personal or bodily injury, disease, sickness, mental distress
and/or damage to any property (including the loss of use resulting therefrom) or
to the environment arising or resulting during or subsequent to the Lease Term
from or out of any conduct, activity, act, omission or operation involving the
use, handling, generation, treatment, storage, disposal, other management or
release of any hazardous substance or waste at or from the Demised Premises not
caused by Lessor.




36.

Indemnifications.




Lessee will indemnify Lessor and save Lessor, including Lessors agents,
employees and the respective partners, officers, employees and agents of Lessor,
harmless from and against any and all claims, actions, damages, liability and
expense (including without limitation reasonable fees of attorney’s,
investigators and experts) in connection with (a) loss of life, personal injury
or damage to property caused to any person in or about the Demised Premises, or
arising out of the occupancy or use by Lessee of the Demised Premises or any
part thereof, or occasioned wholly or in part by any act or omission of Lessee,
its agents, contractors, employees, licensees or invitees, unless such loss,
injury or damage was caused by the gross negligence or willful misconduct of
Lessor, or (b) any failure of Lessee to observe, perform or comply with any of
the terms, covenants and conditions of this Lease.   Without limiting the
foregoing or any other waivers in favor of Lessor set forth in this Lease,
Lessee will forever release and hold Lessor harmless from all claims arising out
of damage to Lessee’s property unless such damage occurs as a result of Lessor’s
gross negligence or willful misconduct and in no event shall Lessor be liable
for damage to Lessee’s property which is or could have been insured against by
Lessee under commonly available insurance policies.  In case any such claim,
action or proceeding for which Lessor is indemnified is brought against Lessor,
upon notice from Lessor and at Lessee’s sole cost and expense, Lessee shall
resist or defend such claim, action or proceeding or shall cause it to be
resisted or defended by an insurer.




37.

Condition of Premises When Vacated.




Upon vacating Demised Premises, Lessee agrees to remove all personal items and
debris, broom clean premises, and leave all mechanical equipment in working
order as delivered and replace all burned out bulbs.




38.

Option to Renew.




Lessee shall have the option to renew this Lease for one (1) term of five (5)
years, commencing on the day following the end of the initial Term, on the same
terms and conditions as are in effect immediately prior to the expiration of
said initial Term except for adjustment of the Minimum Rental Rate as
hereinafter set forth provided that:




(a)

Lessee shall give Lessor written notice of its election to renew for the renewal
Term of at least six (6) months prior to the expiration of the then current
Term, and this Option to Renew shall extinguish if Lessee fails to provide such
notice; and




(b)

Lessee shall not be in Default as of the date of giving of such notice of
election to renew or as of the commencement date of the renewal Term; and







(c)

The rental during the renewal periods shall be:




Base Rent:

Monthly

Annual




Year 1

$4,211.63

$50,539.50

Year 2

$4,339.25

$52,071.00

Year 3

$4,466.88

$53,602.50

Year 4

$4,594.50

$55,134.00

Year 5

$4,722.13

$56,665.50

 

Additional Rent: Additional Rental payments shall be due in addition to Base
Rent payments and shall commence upon Delivery of Possession and are subject to
adjustment in accordance with paragraph 9 herein.



39.

Written Notices.

All required written notices shall be sent by certified mail, return receipt
requested to the following addresses:




Lessor:

GMBC-4,LP.

PO Box 287

Fairview Village, PA 19409

Attn: Joseph R. Gambone, Jr., President

Fax: (610) 539-4701

Email: jgambone@gambone.com








13







--------------------------------------------------------------------------------

With copies to:

Gambone Management Co.

Gambone Management Co.

1030 W. Germantown Pike

1030 W. Germantown Pike

East Norriton, PA 19403

East Norriton, PA 19403

Attn: Valerie Douglas

Attn: David R. Dratch, Esquire

Fax: (610) 630-0386

Fax: (610) 539-4701

Email: vdouglas@gambone.com

Email: ddratch@gambone.com




Lessee:

Prior to delivery of possession:

After delivery:




9C Portland Road

At the Demised Premises

West Conshohocken, PA 19428

Attn: __________________

Attn: _______________

Fax: _______________

Fax: _______________

Email: _________________

Email: ______________




Such addresses may be changed from time to time by either party by serving
notice as above provided.




40.

Subordination.




This Lease and all its terms, covenants and provisions are and each of them is
subject and subordinate to any lease or other arrangement or right to
possession, under which the Lessor is in control of the Demised Premises, to the
rights of the owner or owners of the Demised Premises and of the land or
buildings of which the Demised Premises are a part, to all rights of the
Lessor’s lender and to any and all mortgages and other encumbrances now or
hereafter placed upon the Demised Premises or upon the land and/or buildings
containing the same.




41.

Financial Statements.




Lessee agrees from time to time upon written request from Lessor to provide
current financial statements.   The statement shall be delivered by Lessee to
Lessor within thirty (30) days of request and shall be the most recent financial
statement available to Lessee.




42.

Arbitration.




Any and all disputes arising from or under this Lease shall be submitted to
binding arbitration as the exclusive forum for determination pursuant to
Subchapter B of the Pennsylvania Uniform Arbitration Act (42 Pa. Cons. Stat.
Ann. §73.41 et seq.) being common law arbitration upon joint written agreement
of Lessor and Lessee.  The dispute shall be determined by a panel of three
arbitrators:  one selected and paid for by the Lessor; one selected and paid for
by the Lessee; and the third selected by the Lessor’s and the Lessee’s
arbitrators and the cost split equally by the parties.  A majority decision of
the arbitrators shall be controlling.  Notwithstanding anything to contrary
contained herein, should the Lessor choose to pursue the remedy of confession of
judgment possession or injunctive relief, the Lessor may pursue such relief
directly in any court of competent jurisdiction in the Commonwealth of
Pennsylvania.  Lessor shall not be in default until and unless a court of
competent jurisdiction, or the arbitration panel, as applicable, has determined
that Lessor is in Default.




43.

Estoppel Certification.




Lessee agrees that at any time and from time to time at reasonable intervals,
within five (5) business days after written request by Lessor, Lessee will
execute, acknowledge and deliver to Lessor, Lessor’s mortgagee, or other person
designate by Lessor a certificate in a form as may, from time to time, be
provided, ratifying this Lease and certifying (i) that Lessee has entered into
occupancy of the Demised Premises and the date of such entry if such is the
case; (ii) that the Lease is in full force and effect and has not been assigned,
modified, supplemented or amended in any way (or, if there has been any
assignment, modification, supplement or amendment, identifying the same); (iii)
that this Lease represents the entire agreement between Lessor and Lessee as to
the subject matter hereof; (iv) the date of commencement and expiration of the
Term; (v) that all conditions under this Lease to be performed by Lessor have
been satisfied and all required contributions by Lessor to Lessee on account of
Lessee and Lessee’s improvements have been received (and if not, what conditions
remain unperformed); (vi) that to the knowledge of the signer of such writing no
default exists in the performance or observance of any covenant or condition in
this Lease and there are no defenses or offsets against the enforcement of this
Lease by Lessor (or specifying each default, defense or offset of which the
signer may have knowledge): (vii) that no Minimum Rent or other rental has been
paid in advance and no security has been deposited with Lessor except as set
forth in this Lease; (ix) the amount of Minimum Rent and other charges payable
by Lessee under the Lease; (x) that Lessor has no obligation for painting,
repairs or improvements to the Demised Premises; and (xi) that there are no
renewal options or options to purchase or expand the Demised Premises (except as
stated in this Lease).  Lessee hereby irrevocably appoints Lessor its
attorney-in-fact to execute such a document in the event Lessee shall fail to do
so within five (5) business days of receipt of Lessor’s request.








14







--------------------------------------------------------------------------------



44.

Lease Contains All Agreements.




It is expressly understood and agreed by and between the parties hereto that
this Lease and the riders attached hereto and forming a part hereof set forth
all the promises, agreements, conditions and understandings between Lessor and
Lessee relative to the Demised Premises, and that there are no promises,
agreements, conditions or understanding, either oral or written, between them
other than herein set forth.  It is further understood and agreed that, except
as herein otherwise provided, no subsequent alteration, amendment, change or
addition to this Lease shall be binding upon Lessor or Lessee unless reduced to
writing and signed by them.




45.

Heirs and Assignees.




All rights and liabilities herein given to, or imposed upon, the respective
parties hereto shall extend to and bind the several and respective heirs,
executors, administrators, successors and assigns of said parties; and if there
shall be more than one Lessee, they shall be bound jointly and severally by the
terms, covenants and agreements herein, and the word  “Lessee” shall be deemed
and taken to mean each and every person or party mentioned as a Lessee herein,
be the same one or more; and if there shall be more than one , any notice
required or permitted by the terms of this Lease may be given by or to any one
thereof, and shall have the same force and effect as if given by or to all
thereof.  The words “his” and “him” wherever stated herein, shall be deemed to
refer to the “Lessor” or “Lessee” whether such Lessor or Lessee be singular or
plural and irrespective of gender.   No rights, however, shall inure to the
benefit of any assignee of Lessee unless the assignment to such assignee has
been approved by Lessor in writing as aforesaid.




46.

Moving Clause.    




Lessor and Lessee acknowledge that NAI GEIS Realty Group, Inc. was the sole and
moving cause for this Lease.  Lessor agrees to pay NAI GEIS Realty Group, Inc a
leasing commission by separate agreement.  

 

47.

Heading No Part of Lease.  




Any headings preceding the text of the several paragraphs and sub-paragraphs
hereof are inserted solely for convenience of reference and shall not constitute
a part of this Lease nor shall they affect its meaning, construction or effect.




48.

Compliance with the Americans with Disabilities Act. 




Lessee, at Lessee's sole cost, shall be responsible for compliance with all
provisions of the Americans with Disabilities Act, as amended, with regard to
all interior spaces of the Demised Premises, including ingress and egress doors
or openings.  Lessee shall indemnify Lessor for any violations of the provisions
of the Americans with Disabilities Act in accordance with the indemnification
provisions of this Lease.  Lessor shall be responsible for compliance with the
Americans with Disabilities Act for those portions of the Business Center other
than the Lessee's Demised Premises or the leased spaces of other tenants.




49.

Force Majeure.  




In the event that Lessor or Lessee shall be delayed or hindered or prevented
from the performance of any act required hereunder, by reason of act of God,
fire casualty, action of the elements, strikes, lockouts, other labor troubles,
inability to procure, or general shortage of labor, equipment, facilities,
materials or supplies, failure of transportation or of power, restrictive
governmental laws or regulations, riots, insurrection, war or any other cause
similar or dissimilar to the foregoing beyond the control of Lessor or Lessee,
the performance of such act shall be excused for the period of delay, and the
period for the performance of any such act shall be extended for the period
necessary to complete performance after the end of the period of such delay.
 The provisions of this Section 49 shall not excuse Lessee from the prompt
payment of Rent, Additional Rent or any other payments required by the terms of
this Lease.




50.

Changes to Business Center/Approvals.




(a)

 Alterations to Business Center.   Lessor hereby reserves the right at any time
and from time to time to:  (a) make changes or revisions in the layout of the
Business Center, including, but not limited to, additions to, subtractions from,
or rearrangements of the building areas and/or common areas (both interior
and/or exterior); (b) construct additional or other buildings or improvements in
the Business Center and make alterations thereof or additions thereto and build
additional stores on any such building or buildings; and (c) increase or
decrease the land size of the Business Center, and any land so added shall
thereafter be subject to the terms of this Lease and shall be included in the
term " Business Center " as used in this Lease, and any land so withdrawn shall
thereafter not be subject to the terms of this Lease and shall be excluded from
the term " Business Center " as used in this Lease.  In the event Lessor shall
elect to construct any additional buildings, all easement rights granted herein
to Lessee shall automatically terminate as to the land upon which such
additional buildings are constructed, and Lessor shall have the absolute right
to redefine the property comprising the Business Center.








15







--------------------------------------------------------------------------------



(b)

Construction of Business Center.   In the event that the Business Center is not
yet built and construction thereof has not commenced as of the date of this
Lease, Lessor's obligations hereunder are conditioned upon Lessor obtaining all
permits and approvals required from all governmental authorities for Lessor to
build the Business Center.  If Lessor does not obtain such permits and approvals
within twelve (12) months after the date hereof, then Lessor shall have the
right to terminate this Lease by giving written notice to Lessee at any time
after the expiration of twelve (12) months from the date hereof, in which event
the Security Deposit shall be returned to Lessee, this Lease shall terminate,
and neither party shall have any further liability hereunder.




(c)  

Additions to Business Center.   Lessee acknowledges that Lessor hereby reserves
the right from time to time to enlarge the Business Center by (i) constructing
other buildings or portions of the Business Center, with or without any
additional parking or other common areas; (ii) including within the existing
Business Center other properties now or hereafter owned by Lessor adjacent to
the Business Center; and (iii) constructing buildings and common areas on such
additional property.  Any new buildings, properties and common areas shall be
treated as though they were originally a part of the Business Center, and at the
election of the Lessor all utility costs, common area maintenance charges, Real
Estate Taxes and other pro rata payments required of Lessee shall be applicable
to such enlarged area and improvements thereon; provided that, in such event,
Lessee's share shall be appropriately adjusted to include any additional square
footage contained in such new buildings or comprising additional properties
added to the Business Center.  Until Lessor makes such election, Lessee's share
shall continue as though such enlargement had not occurred.




51.

Lessee's Work.    Upon receiving possession of the Demised Premises from Lessor,
Lessee will with due diligence proceed to install such stock, fixtures and
equipment and to perform such other work as shall be necessary or appropriate in
order to prepare the Demised Premises for the opening of business by Lessee
(“Lessee’s Work”), as shown on Exhibit “C”..  Lessee agrees to submit to Lessor
prior to the commencement of any improvements to the Demised Premises any plans
and specifications covering all work which Lessee proposes to do in the Demised
Premises, along with a proposal broken down in reasonable detail as to line
items and a list of the Pennsylvania bonded contractors who Lessee proposes will
perform Lessee's Work.  Notwithstanding the foregoing, Lessor shall have the
right, but not the obligation, to designate a contractor to perform Lessee’s
Work, or any portion thereof, at the same cost as provided by Lessee’s
contractor.  In the event Lessee’s contractor performs any work to the
electrical, mechanical, plumbing, or other systems servicing the Demised
Premises, Lessee shall not allow its contractor to perform such work without
giving Lessor prior written notice specifying the date the proposed work is to
be performed, and Lessor shall the opportunity to have it’s contractor supervise
the work, and in such event, Lessee shall be responsible for the cost of
supervision not to exceed $1,500.00.  Lessee agrees not to commence work in the
Demised Premises until Lessor has approved Lessee’s plans and specifications and
Lessee's contractors in writing.




52.

Change Order.




No changes shall be made to the final plans and specifications, except with the
prior written approval of Lessor.  If Lessee desires any changes, additions, or
alterations to the final plans and specifications, such requested change must be
submitted to Lessor in writing.  Such requested change must: (i) be in
compliance with all applicable laws, (ii) the terms of this Lease, and (iii)
agreed to between Lessor and Lessee.  Lessee shall notify Lessor within five (5)
days of receipt of the reason for such change order whether Lessee wishes to
make the requested changes.  If Lessee shall not so notify Lessor within the
five (5) day period, it shall be conclusively deemed that Lessee has elected to
withdraw the proposed change.  Any delays in delivery of possession and/or
substantial completion caused by Lessee’s request for a change order, whether or
not actual performed, shall extend the time for delivery of possession and/or
substantial completion.




53.

Lease Execution.




The submission of this Lease to Lessee shall be for examination purposes only,
and does not and shall not constitute a reservation of or option for Lessee to
lease, or otherwise create any interest of Lessee in the Demised Premises.
 Execution of this Lease by Lessee shall constitute Lessee’s irrevocable offer
to continue for thirty (30) days from and after receipt by Lessor of said Lease
or until Lessor shall deliver to Lessee written notice of rejection of Lessee’s
offer, whichever shall first occur. The return to Lessor of Lessee-executed
copies of this Lease shall not be binding upon Lessor, notwithstanding any
preparation or anticipatory reliance or expenditures by Lessee or any time
interval, until Lessor has in fact executed and actually delivered a
fully-executed copy of this Lease to Lessee.




54.

Lessee’s Authority to Do Business.




(a)  Lessee represents, warrants and covenants upon the date of execution, and
throughout the Term, Lessee is authorized to do business and is in good standing
in the Commonwealth of Pennsylvania.




(b)  If Lessee is a corporation, partnership, limited liability company or other
entity, the persons executing this Lease on behalf of Lessee represents and
warrants to Lessor that they have authority to enter into this Lease on behalf
of Lessee, to bind Lessee and that this Lease has been authorized and approved
by the Board of Directors or other governing body of Lessee.  Lessee agrees to
furnish to Lessor, upon request, evidence of authority for entering into this
Lease.








16







--------------------------------------------------------------------------------





55.

Prohibited Uses.  




Lessee agrees that it will not do any of the following during any Term of this
Lease:  




Operate any of the following businesses:  A pinball, video game, or any form of
entertainment arcade; a gambling or betting office, other than for the sale of
lottery tickets; a massage parlor; an adult cinema, adult video store or adult
bookstore selling, renting, or exhibiting primarily material of a pornographic
or adult nature; an adult entertainment bar or club; a bowling alley; a roller
skating or ice skating rink; a billiards parlor or pool ball; a firearms
shooting range or any other use which creates or causes excessive noise; a
theater; a health club; any type of educational or vocational institution; a
flea market; a gas station; a facility which performs onsite auto repair; or an
office except as incidental to a permitted retail use.




56.

Contingency.  The effectiveness of this Lease is contingent upon (a) Lessor
obtaining possession of the Premises from the current tenant, and (b) Lessee
obtaining all necessary permits and government consents to operate its business,
including the making of inks, by December 31, 2013.  







57.

Acknowledgement.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT LESSEE ACKNOWLEDGES
THAT IT KNOWINGLY, WILLINGLY, INTELLIGENTLY AND VOLUNTARILY AGREES TO THE
CONFESSION OF JUDGMENT CLAUSES CONTAINED IN SECTION 19 OF THIS LEASE.
              




 ____________________

 Lessee




58.

Provided Lessee pays the rent and complies with all other terms of this Lease,
Lessee may peaceably and quietly occupy and enjoy the Premises without hindrance
by Lessor or any person acting or claiming to act through or under Lessor.  Such
right of quiet enjoyment includes, without limitation, the loading dock and
drive-in area adjacent to the Premises (“Adjacent Area”).  




In Witness Whereof, the parties hereto have executed these presents the day and
year first above written, and intend to be legally bound thereby.







SEALED AND DELIVERED IN THE PRESENCE OF:

LESSOR:   GMBC-4, LP

By: GMBC-4, Inc.







/s/ Joseph R. Gambone, Jr.

Attest:

By: Joseph R. Gambone, Jr. President







LESSEE:   NO COPI TECHNOLOGIES, INC.







Witness: /s/ JoAnn Domanski

 /s/ Michael Feinstein, M.D.

JoAnn Domanski

 By: Michael Feinstein, M.D.Chairman

Director of R&D







 

Witness:

 /s/ James R. Davis

James R. Davis

Director of Production                                                 




 





17







--------------------------------------------------------------------------------

EXHIBIT   “A”

DEMISED PREMISES







See attached plan.

[nnup_ex10z20002.gif] [nnup_ex10z20002.gif]





18







--------------------------------------------------------------------------------

EXHIBIT   “B”

FIT-OUT







Lessee agrees to accept the Demised Premises in its “as is” condition on the
date possession is made available to Lessee without any express or implied
warranty concerning the condition of the Demised Premises by Lessor or its
agents, and Lessee agrees, at its sole cost and expense, to complete all
improvements necessary to prepare the Demised Premises for the conduct of
Lessee’s business in the Demised Premises.




Provided however, Lessor shall provide all mechanical, HVAC, lighting and
electrical systems in good working condition.  

Landlord shall provide a fresh coat of paint on all office walls.

Landlord shall provide new carpeting in the entire office space including the
entrance vestibule.

Landlord shall make all repairs on the loading dock and will deliver the loading
dock in good working condition.










Notes:




(1)

Lessor may make substitutions of like quality on all materials, if

Deemed necessary, to expedite work.

(2)

Change Orders must be issued and approved if Lessee desires to deviate

from the standard materials, finishes and/or equipment, as outlined above.

(3)

Finish fit-out will conform to all state and local codes.


























19







--------------------------------------------------------------------------------

EXHIBIT “C”




[nnup_ex10z20004.gif] [nnup_ex10z20004.gif]







 

Any Work performed by Lessee that requires the roof to be penetrated must be
done by Lessor’s roofing contractor, in accordance with Section 31 of the Lease.





20





